        Case 1:19-cv-01974-TNM Document 44-5 Filed 09/06/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
            Plaintiff,                   )
                                         )
                       v.                )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
           Defendants,                   )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
           Defendant-Intervenors.        )
                                         )

                                      [PROPOSED] ORDER

       UPON CONSIDERATION of Defendants’ and Defendant-Intervenors’ Motion to

Dismiss, the memorandum in support, the opposition thereto, any reply in support of the Motion,

and the entire record herein, it is by the Court this _____ day of __________, 2019, ORDERED

       That Defendants’ and Defendant-Intervenors’ Motion to Dismiss is GRANTED.

       IT IS FURTHER ORDERED

       That this case is dismissed.

       IT IS SO ORDERED.


Date: ______________                               ___________________________
                                                   HON. TREVOR N. MCFADDEN
                                                   United States District Judge
